                         Case 1:20-cv-02665-KPF Document 47 Filed 04/15/20 Page 1 of 2




           April 14, 2020


           Southern District of New York
           Thurgood Marshall United States Courthouse                                 Courtesy Copy
           ATTN: Honorable Katherin Polk Failla
           40 Foley Square, Room 2103
           New York, NY 10007
                                                                          MEMO ENDORSED
                             Re:    Alnajjar et al. v. Pompeo et al.
                                    Case Number: 1:20-cv-02665
                                    Plaintiffs’ Request for Adjournment of Initial Pretrial Conference



           Dear Judge Polk Failla,

           On April 1, 2020, this Court issued an order directing Counsel for all parties to appear for an initial
           pretrial conference on August 4, 2020, at 3:30 p.m. (Dkt 7). Plaintiffs respectfully request that the
           current date for the pretrial conference be changed as Counsel for Plaintiffs will be unavailable
           during the month of August 2020.

           Plaintiffs’ Counsel is available any date remaining in April 2020 and could appear telephonically
           given the current situation. Additionally, Plaintiffs’ Counsel is available any date between July 1
           and July 17, 2020, or any date in the month of September 2020, as it may please the court.

           In accordance with Your Honor’s Individual Rules of Practice in Civil Cases, Rule 2(D), Plaintiffs
           provide the Court the following information as it relates to Plaintiffs’ request for adjournment:


           (i)        The Original Date: August 4, 2020.

           (ii)   The Number of Previous Requests For Adjournment: Plaintiffs have not made any prior
           request for adjournment of the initial pretrial conference.

           (iii)   Whether Previous Requests Were Granted or Denied: Plaintiffs again respectfully admit
           Plaintiffs have not made any prior request for adjournment of the initial pretrial conference.

           (iv)   The Reason For The Current Request. You Honor’s order requires the initial pretrial
           conference be attended by the attorney who will serve as principal trial counsel. (Dkt 7). I am the
NEW YORK                                                                                                     LOS ANGELES
5586 Broadway, Third Floor                                                                                 14370 Ventura Blvd
Bronx, NY 10463                                                                                        Sherman Oaks, CA 91423
Tel 718 432 10220                                                                                            Tel 818 999 1599
                         Case 1:20-cv-02665-KPF Document 47 Filed 04/15/20 Page 2 of 2




           attorney who will serve as principal trial counsel. I will not be in New York on August 4, 2020,
           the current date the initial pretrial conference is scheduled. (Dkt 7). Plaintiff’s Counsel has several
           hearings during the month of August before U.S. Immigration Court in Los Angeles, CA
           including on August 3, 2020.

           (v)     Whether The Adversary Consents, And if Not, The Reasons Given By The Adversary for
                   Refusing to Consent: Plaintiffs have not asked Defendants if they consent. Plaintiffs filed
           their Complaint on March 31, 2020. (Dkt 4). Yesterday, April 13, 2020, the clerk of court issued
           electronic summonses in order for Plaintiffs to effectuate service of the instant-matter. Plaintiffs
           served a copy via certified mailed a copy of the Summons and Complaint on Defendants on April
           13, 2020 but it clearly has not yet reached the Defendants. Accordingly, Defendants’ Counsel has
           not entered an appearance in the instant-matter at the present time and Plaintiffs do not have anyone
           to ask.

                   Plaintiffs’ Counsel thanks the court in advance for its time and consideration of this
           request.


                                                                          Respectfully Submitted,


                                                                          __/s/ Julie Goldberg_____________
                                                                          Julie Goldberg, Esq.
                                                                          GOLDBERG & ASSOCIATES
           cc via ECF:       Unrepresented Defendants


          Application GRANTED. The initial pretrial conference currently
          scheduled for August 4, 2020, is hereby ADJOURNED to September 1, 2020,
          at 11:00 a.m. in in Courtroom 618 of the Thurgood Marshall Courthouse,
          40 Foley Square, New York, New York.

          Dated:             April 15, 2020                         SO ORDERED.
                             New York, New York



                                                                    HON. KATHERINE POLK FAILLA
                                                                    UNITED STATES DISTRICT JUDGE


NEW YORK                                                                                                     LOS ANGELES
5586 Broadway, Third Floor                                                                                 14370 Ventura Blvd
Bronx, NY 10463                                                                                        Sherman Oaks, CA 91423
Tel 718 432 10220                                                                                            Tel 818 999 1599
